UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 7, 2011 MINERALS TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 1-11430 25-1190717 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 622 Third Avenue, New York, NY 10017-6707 (Address of principal executive offices) (Zip Code) (212) 878-1800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 7, 2011, Minerals Technologies Inc. issued a press release announcing that Jonathan J. Hastings joined the company as vice president, Corporate Development and will be a member of the executive leadership committee. A copy of the press release is included as Exhibit 99.1 and is incorporated into this Item 8.01 by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release dated September 7, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MINERALS TECHNOLOGIES INC. (Registrant) By: /s/ Thomas J. Meek Name: Thomas J. Meek Title: Vice President, General Counsel and Secretary Date:September 9, 2011 MINERALS TECHNOLOGIES INC. EXHIBIT INDEX Exhibit No. Subject Matter Press Release dated September 7, 2011
